Case 1:16-cv-06524-GBD-SDA Document 376 Filed 09/14/20 Page 1 of 1

 

 

 

  

UNITED STATES DISTRICT COURT ny e
SOUTHERN DISTRICT OF NEW YORK |} ATE w gy mes |
ie gs io FEE BE a
aa i
CATES et al., ~ — =
or =

. Plaintiffs, tT “Nog

-against-

ORDER

THE TRUSTEES OF COLUMBIA UNIVERSITY : 16 Civ. 6524 (GBD) (SDA)

IN THE CITY OF NEW YORK et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:
All counsel in the above-captioned case are directed to appear before this Court on March

16, 2021 at 9:45 a.m. for a status conference.

Dated: New York, New York SO ORDERED:

September 14, 2020 _
Gini, 6 Dove.

CFOR B. DANIELS
ited States District Judge

 

 
